                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                               EASTERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )             No. 1:18-10053-STA
                                             )
DACARLOS WATKINS,                            )
                                             )
       Defendant.                            )


                                            ORDER


       Defendant has filed, pro se, a “Memorandum in Support of Rule 29 Motion” (DE #60),

which the Court construes as a motion to dismiss Count One of the indictment in this case.

       This is the second pro se pleading the defendant has filed. On August 15, 2019, the

Court entered an order (DE #55) denying the defendant’s pro se motion for discovery (DE #54),

advising the defendant that he may not file motions on his own behalf while he is represented by

counsel.

       As with the previous motion, this motion is DENIED because the defendant is currently

represented by counsel and, thus, cannot file motions pro se. See 28 U.S.C. § 1654 (“In all

courts of the United States the parties may plead and conduct their own cases personally or by

counsel ....”); see also United States v. Toufaili, 2011 WL 318125, at *1 (E.D. Mich. Jan. 31,

2011) (reiterating that a criminal defendant is not entitled to represent himself while

simultaneously represented by counsel and citing cases that a party may choose either to

represent himself or to appear through an attorney).

       The Court wishes to emphasize to the defendant that he may not file motions on his own
behalf while he is represented by counsel, and he should not submit any further pro se filings.

The exception would be if the defendant is unhappy with his attorney’s representation, the

defendant may file a pro se motion to have counsel relieved from his case, in which case the

defendant may either ask to represent himself or ask that new counsel be appointed.

       The Clerk’s Office is directed to mail a copy of this order to the defendant at the address

listed on the envelope accompanying his motion (DE #60).

                                            s/ S. Thomas Anderson
                                            S. THOMAS ANDERSON
                                            CHIEF UNITED STATES DISTRICT JUDGE

                                            Date: October 22, 2019
